Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 14 January 2022. The amendments to the specification have overcome the objections to the disclosure. The amendments to the claims have overcome the 35 USC 112(b) rejection over claims 9, 11 and 13 and the art rejections. Applicant's arguments with respect to the 35 USC 112(b) over claims 12 and 14 have been fully considered but they are not persuasive.
The indicated allowability of the claimed subject matter of Rb2CuX3, where X is at least one of Cl, Br or I or Br3-xIx where x is 0-3 is withdrawn in view of the newly discovered reference(s) to CA abstract 123:126261; the Yang et al article and the Hull et al article.  Rejections based on the newly cited reference(s) follow.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
	The disclosure is objected to because of the following informalities:
	Pargraph [0029] teaches an optoelectric device comprising a single crystal layer comprising the disclosed inorganic perovskite compound comprising copper, at least one of K, Rb and Cs and at least one halogen of Cl, Br and I; a phosphor; and a transducer. It is unclear  what is meant by “phosphor” in this device. Appropriate correction is required.
	The amendment to the specification deleting the teaching that the phosphor may be a light emitting diode created this new objection.
Claim Rejections - 35 USC § 112
	Claims 12, 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 12 and 14 and new claim 21, which depends from claim 12, are indefinite as to what is meant by the word “phosphor” in the claimed device. 
	Response to Arguments
	Applicants did not clarify what is meant by “phosphor” in the claimed device. The deletion of claim 13 did not clarify the issue. Tt is unclear if the claimed phosphor is a light emitted device, as taught by the originally filed disclosure and which was deleted, or a substance that emits light, or luminesces, when exposed to radiation. The rejection is maintained.
Claim Rejections - 35 USC § 102
Claims 1, 8 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the CA abstract 123:126261.
	This abstract teaches a film of Rb2CuI3. This compound is a lead free inorganic perovskite compound that falls within the formulas of claims 1, 24 and 26 and is one of the compounds of claim 25. Thus the abstract clearly anticipates the claimed compounds.
Claims 1, 8 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Yang et al article.
This article teaches a compound having the formula Rb2CuBr3. This compound is a lead free inorganic perovskite compound that falls within the formulas of claims 1, 24 and 26 and is one of the compounds of claim 25. Thus the article clearly anticipates the claimed compounds.
Claims 1, 6-8 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Hull et al article.
	This article teaches compounds having the formulas K2CuBr2, Rb2CuI3, Rb2CuCl3 and Rb2CuBr3. These compounds are lead free inorganic perovskite compounds that falls within the formulas of claims 1, 6, 7, 24 and 26 and teach the compounds of claim 25. Thus the article clearly anticipates the claimed compounds.
Claim Rejections - 35 USC § 103
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the Yang et al article.
	This article teaches the Rb2CuBr3 compound can be used as a scintillator in radiation detection applications and commercial photodetection panels, which suggests an optoelectric device and photo-detectors comprising the compound. The article in figure 4b, appears to have a thin film of Rb2CuBr3 o the surface of a SIPM. Thus the article suggests the claimed thin film and optoelectric devices. 
Allowable Subject Matter
	Claims 15-20, 22 and 23 are allowable 
	Claims 15-20 are allowable for the reasons given in the previous office action. New claims 22 and 23 are allowable since they depend from allowable claims 15 and 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/14/22